Nebraska Advance Sheets
1008	286 NEBRASKA REPORTS



directed courts to consider the context. It was not intended to
exclude relevant statements where the declarant had no motive
to lie. And this case illustrates that interpreting Williamson
too broadly allows the State to manipulate which relevant evi-
dence will come before the trier of fact.
   Of course, under rule 804(2)(c), Weakly’s statements must
also be corroborated by circumstances indicating that they are
trustworthy. But because the trial court did not rule on this
issue, I would reverse, and remand for further proceedings.



              In   re I nterest ofMya C. and Sunday C.,
                     children under 18 years of age.
                       State of Nebraska, appellee,
                         v. Nyamal M., appellant.
                                   ___ N.W.2d ___

                      Filed December 6, 2013.      No. S-12-811.

 1.	 Judgments: Appeal and Error. An appellate court independently reviews ques-
     tions of law decided by a lower court.
 2.	 Judgments: Jurisdiction. A jurisdictional issue that does not involve a factual
     dispute presents a question of law.
 3.	 Juvenile Courts: Parental Rights: Final Orders: Appeal and Error. Juvenile
     court proceedings are special proceedings under Neb. Rev. Stat. § 25-1902
     (Reissue 2008), and an order in a juvenile special proceeding is final and appeal-
     able if it affects a parent’s substantial right to raise his or her child.
 4.	 Juvenile Courts: Parent and Child. Under Neb. Rev. Stat. § 43-288 (Reissue
     2008), a juvenile court has discretion to require a parent, among other things, to
     comply with a rehabilitation plan that will correct the conditions that led to the
     adjudication and to adequately provide for his or her child’s needs.
 5.	 Juvenile Courts: Parental Rights: Appeal and Error. A juvenile court order
     imposing a rehabilitation plan affects a parent’s substantial right in a special
     proceeding and is appealable.
 6.	 Juvenile Courts: Final Orders: Time: Appeal and Error. A juvenile court
     order that merely extends the time that the requirements of a previous order are in
     effect does not affect a substantial right or extend the time in which a party may
     appeal the original order.
 7.	 Juvenile Courts: Parental Rights: Appeal and Error. A juvenile court order
     that adopts a case plan with a material change in the conditions for reunification
     with a parent’s child is a crucial step in proceedings that could possibly lead to
     the termination of parental rights. Such orders affect a parent’s substantial right
     in a special proceeding and are appealable.
                        Nebraska Advance Sheets
	                  IN RE INTEREST OF MYA C. & SUNDAY C.	1009
	                            Cite as 286 Neb. 1008

   Petition for further review from the Court of Appeals, Inbody,
Chief Judge, and Irwin and Moore, Judges, on appeal thereto
from the Separate Juvenile Court of Lancaster County, R eggie
L. Ryder, Judge. Judgment of Court of Appeals reversed, and
cause remanded with directions.

      Matt Catlett for appellant.

   Joe Kelly, Lancaster County Attorney, and Daniel J. Zieg,
for appellee.

  Heavican, C.J., Connolly, Stephan, McCormack, Miller-
Lerman, and Cassel, JJ.

      Connolly, J.
                          SUMMARY
   A parent cannot appeal from a juvenile court’s dispositional
order that merely extends the time that the requirements of a
previous order are in effect.1 This appeal raises the jurisdic-
tional question whether a juvenile court’s order is final and
appealable when it changes a condition for reunification in a
parent’s rehabilitation plan. While the appellant, Nyamal M.,
was a minor ward herself, the juvenile court required her to
continue her high school education. At a later review hear-
ing—after Nyamal had aged out of the juvenile court system,
dropped out of high school, and obtained a job—the juve-
nile court changed the rehabilitation plan and required her to
actively pursue a high school diploma or a diploma through the
GED program.
   The Nebraska Court of Appeals determined that this order
was not final and appealable because it essentially continued
the juvenile court’s previous orders. The Court of Appeals
characterized her appeal as an impermissible collateral attack
on its earlier orders.2

 1	
      See, e.g., In re Guardianship of Rebecca B. et al., 260 Neb. 922, 621
      N.W.2d 289 (2000).
 2	
      See In re Interest of Mya C. & Sunday C., 20 Neb. App. 916, 835 N.W.2d
      90 (2013).
     Nebraska Advance Sheets
1010	286 NEBRASKA REPORTS



   We granted Nyamal’s petition for further review from this
decision. We conclude that the later order did not merely con-
tinue the terms of the previous rehabilitation plan. Instead, it
imposed a materially different requirement for Nyamal’s reuni-
fication with her children. We reverse the Court of Appeals’
judgment and remand the cause with directions for the court to
consider the merits of Nyamal’s appeal.

                        BACKGROUND
   In July 2010, Nyamal, who is from Sudan, was an unmarried
minor living in her mother’s home with her daughters, Mya C.
and Sunday C., who were ages 4 and 2. They were all three
removed from the home, and Nyamal’s daughters were adju-
dicated under Neb. Rev. Stat. § 43-247(3)(a) (Reissue 2008)
because of her neglect. During these proceedings, Nyamal
lacked work authorization, although later court orders have
required the Department of Health and Human Services to
assist her with establishing her status as a resident alien.

                Juvenile Court’s Dispositional
                   and R eview P roceedings
   The disposition order required Nyamal to cooperate with
family support services and therapy to learn to deal with
stress and to parent her children appropriately. The disposi-
tion order also required Nyamal to “continue her education
a[t] Lincoln High School” and “not switch her education
plans without approval from the Department.” Finally, the
order required her to seek part-time employment to support
her children.
   In March 2011, the department placed Nyamal and her chil-
dren in an apartment. The court’s June review order continued
the department’s legal custody and placement with Nyamal.
The court required Nyamal to “continue with her education at
Bryan Community School.” The record does not explain this
change in schools. The other requirements from the disposition
order were continued, including the requirement that Nyamal
seek part-time employment.
   The court’s December 8, 2011, review order continued the
same requirements that it had imposed in the June 2011 order.
                   Nebraska Advance Sheets
	             IN RE INTEREST OF MYA C. & SUNDAY C.	1011
	                       Cite as 286 Neb. 1008

In addition, the December order required the department to
assist Nyamal with documenting her resident alien status. Later
in December, after the court issued its order, Nyamal turned 19
and aged out of the juvenile court system.
   In March 2012, the department placed the children in a
foster home because of Nyamal’s inappropriate physical dis-
cipline. The court allowed her supervised visitation. In March,
Nyamal dropped out of high school. At a May hearing, she
stated that she dropped out because she was stressed about
losing her children and could not reach the caseworker. Before
February, she was on track to graduate from high school in
December 2012. In May, she began GED classes at a program
offered by a youth services center. She had missed some visits
with her children because of delays in obtaining someone to
transport the children and supervise the visits or because of
scheduling conflicts. The May review hearing was continued
until July 31.
   In mid-July 2012, Nyamal obtained a temporary full-time
job that paid her $9.37 per hour and required her to work from
2 to 11:15 p.m. She informed her caseworker of her employ-
ment and asked for a change in her visitation times. She was
inconsistent in her visits because of her work hours. She
attended only one GED class in July and did not report her
discontinuation to the caseworker. In July, an instructor with
the GED program wrote the guardian ad litem that Nyamal
had a long way to go to obtain a GED diploma because she
had below-average reading, writing, and mathematics skills. In
the guardian ad litem’s July report, she recommended that the
court require Nyamal to complete her education by obtaining a
high school diploma or a diploma through the GED program.
But in May, neither the caseworker nor the guardian ad litem
made these recommendations in their reports, even though
Nyamal had dropped out of high school in March.
   At the July 2012 continued hearing, Nyamal stated that
the company she worked for often hired on a temporary
basis until the temporary employee demonstrated that he or
she would show up to work every day for several months.
Nyamal stated that she had wanted to get her GED diploma,
but that she did not have time to do so while she was working
     Nebraska Advance Sheets
1012	286 NEBRASKA REPORTS



full time and that she was worried about getting her children
back and providing for their needs. She stated that she could
get her GED diploma later and that she would consider it in
another month or two. Because both her daughters were start-
ing school, Nyamal did not believe it was a good time for her
to attend classes. The court asked her whether she recognized
that it would be easier for her to attend GED classes while
she did not have custody of her children and that it would
be very difficult to accomplish that goal if she had custody.
The court also asked the caseworker whether it had previ-
ously ordered Nyamal to further her education or obtain a
GED diploma:
         [Court:] And I’m not sure that — do you know whether
      that’s been ordered in this case? I mean she’s ordered to
      further her education, obtain her G.E.D. [diploma]?
         [Caseworker:] I don’t recall.
         Q Well let me ask — let me ask a different way. Do
      you believe that it’s important for [Nyamal] in order to
      reunify herself with her children, that she get the G.E.D.
      [diploma] or a high school equivalency diploma?
         A I think if [Nyamal] chooses to get her G.E.D.
      [diploma], that would only benefit her in looking for
      employment. When she is able to have her girls returned
      to her care.
   After closing arguments, the court stated the following from
the bench:
      And I am gonna also order that [Nyamal] is to actively
      pursue either a G.E.D. [diploma] or a high school diploma.
      I do think it’s highly relevant to the ability to provide for
      these children. The goal here in this case is reunification
      and you know, [Nyamal] does have a job which is good
      and maybe this will work out to be the one and only place
      that [Nyamal] will work. Maybe she’ll work her way up
      from a temporary employee to a full-time and permanent
      employee and move and be able to stay with the company
      her whole life. But if not, then it’s certainly important
      that she has some kind of a fall back plan and without
      a G.E.D. [diploma] or a high school diploma, even with
      those, employment is very difficult. But without them,
                         Nebraska Advance Sheets
	                   IN RE INTEREST OF MYA C. & SUNDAY C.	1013
	                             Cite as 286 Neb. 1008

      it’s even more so and in the end that would make it more
      difficult for the — for the girls. So at this point and [sic]
      time, I am going to approve the recommendations with
      that change.
   In its order, the court required Nyamal to “actively pursue a
GED [diploma] or a high school diploma.” It also required both
Nyamal and the biological father to “provide a legal means of
financial support for the minor children” and continued the
requirement that the department assist Nyamal to obtain her
immigration documentation.

                   Court of Appeals’ Decision
   On appeal, Nyamal assigned that the juvenile court erred in
its review hearing order, filed August 9, 2012, by requiring her
to actively pursue a high school diploma or a GED diploma.
She argued that the requirement was not reasonably related to
correcting the conditions that caused the adjudication.
   The State contended only that the August 2012 order did
not affect a substantial right because it merely continued
the court’s previous orders. The Court of Appeals agreed. It
stated that before she turned 19, Nyamal could have argued
that requiring her to continue her high school education was
unreasonable and had no connection to the goal of reunify-
ing her with her children. Because she did not appeal from
the orders and make those arguments, the Court of Appeals
concluded that she had not presented a reason to “carve
out an exception . . . to the rule prohibiting appeals from
orders which are a continuation of previous determinations of
the court”3:
      Although Nyamal’s circumstances have arguably changed
      since the original dispositional order, the education
      provisions have continued and we find no justification
      or authority for creating an exception to the jurisdic-
      tional prohibition.
         Additionally, while the subsequent orders changed
      the location or method of obtaining such education, the
      orders are essentially the same; that is to say, Nyamal was

 3	
      Id. at 920-21, 835 N.W.2d at 94 (emphasis supplied).
     Nebraska Advance Sheets
1014	286 NEBRASKA REPORTS



         required to work toward the equivalent of a high school
         education. . . . We conclude that the August 9, 2012,
         order is merely a continuation of the original December
         10, 2010, dispositional order. Therefore, any appeal to
         the court’s education requirement should have been made
         within the applicable period after the December 10 order.
         The current appeal is an impermissible collateral attack
         on a prior judgment.4

                 ASSIGNMENT OF ERROR
   Nyamal assigns that the Court of Appeals erred in dismiss-
ing her appeal for lack of jurisdiction.

                  STANDARD OF REVIEW
   [1,2] We independently review questions of law decided by
a lower court.5 A jurisdictional issue that does not involve a
factual dispute presents a question of law.6

                          ANALYSIS
   Nyamal contends that the Court of Appeals’ jurisdictional
analysis was incorrect because the August 2012 order did not
merely change the location or method of obtaining an educa-
tion. She argues that the disposition and early review orders,
which required her only to continue with her education, are
not the same as the August 2012 order, which demands that
she pursue a high school diploma or a GED diploma. She
contends that these orders did not impose equivalent require-
ments. And she argues that the Court of Appeals’ reasoning
will invite abuse by juvenile courts because it permits them
to impose significant new requirements in a rehabilitation
plan if the permanency goal is the same. And she argues
that the Court of Appeals erroneously downplayed the sig-
nificance of her aging out of the juvenile system as an inter-
vening circumstance that broke the chain of continuity in
these orders.

 4	
      Id. at 921, 835 N.W.2d at 94-95.
 5	
      See Guinn v. Murray, ante p. 584, 837 N.W.2d 805 (2013).
 6	
      In re Interest of Edward B., 285 Neb. 556, 827 N.W.2d 805 (2013).
                         Nebraska Advance Sheets
	                   IN RE INTEREST OF MYA C. & SUNDAY C.	1015
	                             Cite as 286 Neb. 1008

   The State argues that the juvenile court’s earlier orders,
which required Nyamal to continue her high school education,
were equivalent to its August 2012 order that she pursue a high
school diploma or a GED diploma.
   [3-6] Juvenile court proceedings are special proceedings
under Neb. Rev. Stat. § 25-1902 (Reissue 2008), and an order
in a juvenile special proceeding is final and appealable if it
affects a parent’s substantial right to raise his or her child.7
Under Neb. Rev. Stat. § 43-288 (Reissue 2008), a juvenile
court has discretion to require a parent, among other things,
to comply with a rehabilitation plan that will correct the con-
ditions that led to the adjudication and to adequately provide
for his or her child’s needs.8 A juvenile court order imposing
a rehabilitation plan affects a parent’s substantial right in a
special proceeding and is appealable.9 But a juvenile court
order that merely extends the time that the requirements of a
previous order are in effect does not affect a substantial right
or extend the time in which a party may appeal the origi-
nal order.10
   We have held that a review order does not affect a parent’s
substantial right if the court adopts a case plan or permanency
plan that is almost identical to the plan that the court adopted
in a previous disposition or review order.11 Conversely, the
Court of Appeals has held that a juvenile court’s order fol-
lowing a review or permanency plan hearing affects a parent’s
substantial right when it adopts a case plan that (1) reduces or
eliminates visitation for a significant period12 or (2) changes
the permanency objective to guardianship and adoption with

 7	
      See, In re Interest of Karlie D., 283 Neb. 581, 811 N.W.2d 214 (2012); In
      re Interest of Tayla R., 17 Neb. App. 595, 767 N.W.2d 127 (2009).
 8	
      See In re Interest of Rylee S., 285 Neb. 774, 829 N.W.2 445 (2013).
 9	
      In re Interest of Joshua R. et al., 265 Neb. 374, 657 N.W.2d 209 (2003).
10	
      See In re Guardianship of Rebecca B. et al., supra note 1.
11	
      See, id.; In re Interest of Sarah K., 258 Neb. 52, 601 N.W.2d 780 (1999);
      In re Interest of Joshua M. et al., 251 Neb. 614, 558 N.W.2d 548 (1997).
12	
      See, In re Interest of A.W. et al., 16 Neb. App. 210, 742 N.W.2d 250
      (2007), citing In re Interest of B.J.M. et al., 1 Neb. App. 851, 510 N.W.2d
      418 (1993).
     Nebraska Advance Sheets
1016	286 NEBRASKA REPORTS



the State providing no further services for family reunification
or preservation.13
   Here, the August 2012 order did not change visitation
rights or the permanency goal. But we disagree with the
Court of Appeals that the case plan adopted in the juvenile
court’s August order was equivalent to the court’s earlier case
plans. The juvenile court explicitly stated from the bench
that it was adopting the department’s recommendations with
the change in the rehabilitation plan. And that change was
not insignificant.
   While Nyamal was a minor ward in high school herself,
the court’s requirement that she continue her high school
education did not require her to obtain a diploma as a condi-
tion of reunification with her children. In contrast, under the
court’s August 2012 order, Nyamal must actively pursue a
high school diploma or a GED diploma or she will be out of
compliance with the rehabilitation plan. So contrary to the
Court of Appeals’ reasoning, even if she had appealed from the
original order, an appellate court would not have considered
whether she was required to obtain a high school diploma or
its equivalent.
   Moreover, before August 2012, the court had consistently
required Nyamal to seek part-time employment. But in the
August 2012 order, it required her to “provide a legal means
of financial support for the minor children.” (Emphasis sup-
plied.) The new order essentially meant that Nyamal’s employ-
ment did not comply with her rehabilitation plan because
she had not yet obtained authorization to legally work in the
United States.
   This change was consistent with the court’s statement at trial
that her education was more important than her job and shows
that the change in the education requirement was not the same
as its previous requirement. In the August 2012 order, the court
clearly intended that Nyamal obtain a high school diploma or
a GED diploma as a condition of reunification and that she not
work because working was interfering with that goal.

13	
      See In re Interest of Diana M. et al., 20 Neb. App. 472, 825 N.W.2d 811
      (2013).
                         Nebraska Advance Sheets
	                   IN RE INTEREST OF MYA C. & SUNDAY C.	1017
	                             Cite as 286 Neb. 1008

   The State conceded at oral argument that the August 2012
order effectively required Nyamal to obtain a high school
diploma or a GED diploma. And a significant difference exists
between requiring a minor ward to continue in school and
requiring an adult with below-average academic skills to obtain
a diploma or its equivalent as a condition of reunification. If
Nyamal could not timely comply with this requirement, her
children could potentially be in an out-of-home placement long
enough to trigger a termination proceeding.14 We conclude that
the new requirement was a material change in the rehabilita-
tion plan.
   [7] Courts give substantial constitutional protection to a par-
ent’s right to care for and maintain custody of his or her child.15
And an order that adopts a case plan with a material change
in the conditions for reunification with a parent’s child is a
crucial step in proceedings that could possibly lead to the ter-
mination of parental rights. We therefore hold that such orders
affect a parent’s substantial right in a special proceeding and
are appealable.

                          CONCLUSION
   We conclude that the Court of Appeals erred in holding that
the juvenile court’s order did not affect Nyamal’s substantial
right to raise her children. Because the juvenile court’s order
imposed a new requirement that she obtain a high school
diploma or a GED diploma as a condition of reunification with
her children, it did not merely continue the terms for reunifica-
tion under its previous orders. We therefore reverse the Court
of Appeals’ judgment and remand the cause with directions for
the court to consider the merits of Nyamal’s appeal.
                      R eversed and remanded with directions.
   Wright, J., participating on briefs.

14	
      See Neb. Rev. Stat. § 43-292(7) (Cum. Supp. 2012).
15	
      See In re Interest of Mainor T. & Estela T., 267 Neb. 232, 674 N.W.2d 442
      (2004).